

Exhibit 10.12




Supplemental Deferral Terms for Deferred Long-Term Incentive Awards and Deferred
Variable Compensation
Awards (409A Supplement)
 
 
 
 
 
 
 
Affected Plans
 
Equity and Incentive Plan
 
 
 
 
 
Stock Performance Plan
 
 
 
 
 
Variable Compensation Plan
 
 
 
 
Affected Amounts
 
Amounts deferred under the Affected Plans in taxable years before 2009;
provided, however, that such amounts were not: (i) earned and vested before
January 1, 2005; and (ii) paid to a participant on or before December 31, 2008.
For purposes of this paragraph, a right to an amount is earned and vested only
if the amount is not subject to a substantial risk of forfeiture for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended and the rulings
and regulations issued thereunder (collectively, “Code Section 409A”).
 
 
 
 
Payment Events
 
To the extent that an amount is payable in connection with a participant’s
retirement or other separation from service, no amounts shall be paid hereunder
on account thereof unless such retirement or separation from service constitutes
a separation from service within the meaning of Code Section 409A.
 
 
 
 
 
At death, all deferred amounts will be delivered promptly to the person(s)
specified in the last designation form filed with the Company. If no designation
form has been completed, delivery will be made to participant’s estate.
 
 
 
 
 
If a participant elected to defer an amount to a specified calendar year, such
amount shall be paid promptly at the beginning of such year, but no later than
the last day of that year.
 
 
 
 
Specified Employees
 
In no event shall amounts be paid or delivered, on account of a separation from
service, to a “specified employee”, as that term is defined within Code Section
409A, earlier than the date that six months after that specified employee’s
separation from service. Amounts otherwise payable during such six month period
shall be paid on the date that is six months and one day after the participant’s
separation from service.


